OPINION OF THE COURT BY
ROBERTSON, C. J.
(Quarles, J., dissenting.)
In this case, upon the petition of Clarence D. Pringle for a writ of mandamus against James Bicknell, auditor of the city and county of Honolulu, the chief justice issued an alternative writ returnable before this court on May 24, 1915. On the return day, there being some doubt as to the jurisdiction of the court where, as in this case, the writ is directed to an individual, counsel were requested to present argument on the point. They have done so. The majority of the court are of the opinion that this court is without jurisdiction under the circumstances and that the writ in this case must therefore be dismissed.
In section 1 of “An Act to define the nature and to regulate the issuing of Writs of Mandamus” étc., approved on the 19th day of September, 1876, the writ was thus defined: “This is an order issuing in the name of the Sovereign, by the supreme *590court in term or any justice thereof'in vacation, and addressed’ to an individual, or corporation, or court of inferior jurisdiction, directing him or it to perform some certain act belonging-to the place, duty or quality with which he or it is clothedN By the law, as it existed at the time, jurisdiction to issue writs-of mandamus “to courts of inferior jurisdiction, to corporations-, and individuals” resided in the supreme court and the justices thereof. (C. C. 1859, Sec. 831; Cp. L. p. 238.) No such power was conferred on the circuit judges, until by the “Act toEeorganize the Judiciary Department,” approved November-25, 1892, it was provided that “The judges of the several circuit courts shall have power in chambers within their respective-jurisdictions, but subject to appeal ** * to issue writs of * * mandamus * * * to courts of inferior jurisdiction, to corporations and individuals.” (S. L. 1892, Oh. 57, Sec. 37; E. L. 1915, Sec. 2272.) By the same statute it was provided that the supreme court, in addition to its appellate jurisdiction, shall have “original jurisdiction in all questions arising under writs of * * * mandamus * * * directed to circuit courts, or to circuit judges, or to magistrates, or to other judicial tribunals”' (S. L. 1892, Ch. 57, Sec. 51; E. L. 1915, Sec. 2252) and that the several justices of the supreme court shall have power “to-issue writs of * * * mandamus to circuit courts and circuit judges * * * which writs shall be returnable before the supreme court.” (S. L. 1892, Ch. 57, Sec. 53.) The section last quoted was amended in 1903 by the addition, after “circuit judges” of the words “district magistrates and other judicial tribunals.” (S. L. 1903, Ch. 32, Sec. 14; E. L. 1915, Sec. 2253.) These provisions relating to jurisdiction have not since been changed. The act of 1892 did not expressly amend the act of 1876, but in the revision of 1905 the word “Territory” was substituted for “Sovereign,” the words “in term” were omitted, and the words “or a circuit judge” were inserted in place of “in vacation,” in section 1 of that act (E. L. 1905, Sec. 2010) and it has not since been amended. (E. L. 1915, Sec. 2675.) Another *591provision referred to in argument is section 2682 of the Eevised Laws of 1915. It reads as follows: “The. party wishing to> obtain an order in any of the cases before mentioned, must apply by petition addressed to the justices of the supreme court, or to any single justice thereof, or to a circuit judge, stating the nature of his right” etc. This originally was section 9 of the act of 1876, and was amended in the revision of 1905 (Sec. 2017) by the insertion of the words “or to a circuit judge” to harmonize-with the provisions of the Judiciary Act of 1892, as in the case of Section 2010. The general provisions relating to mandamus-were thus made to conform to the law conferring jurisdiction to issue the writ as had been the case prior to the passage of the Judiciary Act of 1892.
The contention of counsel for the petitioner is that under chapter 151 of the Eevised Laws of 1915 (which includes Secs. 2675 and 2682) there is concurrent jurisdiction in the supreme court, the justices thereof, and the circuit judges, to issue writs of mandamus directed to individuals as well as to courts of inferior jurisdiction. We are unable to take this view. The general provisions of sections 2675 and 2682 (R. L. 1915) must be read in the light of and construed together with sections 2252, 2253 and 2272, they being in pari materia. “Laws in pari materia, or upon the same subject matter, must be construed with reference to each other; what is clear in one statute may be called in aid to explain what is doubtful in another.” E. L. 1915, Sec. 11. Thus construed it is clear that while this court has original jurisdiction in mandamus in cases where the writ is directed to a circuit court, circuit judge, magistrate, or other-judicial tribunal, the jurisdiction to issue the writ against an individual in the first instance has been confided to the circuit judges, the jurisdiction of this court in such cases being appellate only. Sections 2675 and 2682 are definitional in character while sections 2252, 2253 and 2272 confer jurisdiction. There is no inconsistency between these sections, and no question of a repeal by implication is involved.
*592It is contended that the supreme court of this Territory is a court of general original common law jurisdiction and, therefore, has inherent power to issue writs of mandamus. (See 26 Cyc. 388.) Aside from the fact that the alternative writ in this case was not issued by the court, hut by one of the justices, the contention is based upon a misconception of the place of this coiu't in the judiciary system of this Territory as founded in the Judiciary Act of-1892. This is not a court of general original common law jurisdiction, but is, primarily, a court of appeal and has such original jurisdiction only as has been, expressly or by necessary implication, conferred upon it by law. See Rep. v. Saku Tokuji, 9 Haw. 548, 551; Estate of Bishop, 11 Haw. 33; Wahiawa Sug. Co. v. Waialua Agl. Co., 13 Haw. 109. The former statute (C. O. 1859, Sec. 831) which conferred jurisdiction to issue the writ in all cases upon the supreme court- and the justices thereof having been expressly repealed by the act of 1892 (S. L. 1892, Ch. 57, Sec. 80) which divided the original jurisdiction in mandamus between the supreme court (and its justices) and the circuit judges at chambers whereby the jurisdiction of the former was specified to be in cases where the ivrit is directed to judges and judicial tribunals, and of the latter in cases where the writ is directed to courts of inferior jurisdiction, corporations and individuals, there is no room for implication, necessary or otherwise, that it was the intent of the legislature that there should be concurrent jurisdiction where the writ goes against individuals.
Further, it is contended that this court should take jurisdiction of this proceeding under section 2251, R. L. 1915, which provides that “The supreme court shall have the general superintendence of all courts of inferior jurisdiction, to prevent and correct errors and abuses therein where no other remedy is expressly provided by law.” It is averred in the petition that all the circuit judges of the first judicial circuit are disqualified from hearing the matter and it is argued that the petitioner, therefore, is without remedy within the meaning of the statute. *593There is no merit in this contention as, if all the circuit judges of the first circuit are in fact disqualified (which the respondent denies), a judge of one of the other circuits would be designated and authorized to hear the matter under the provisions of E. L. 1915, Sec. 2277. . „
Lorrin Andrews and E. O. Peters for petitioner.
J. W. Cathcart and F. W. Milverton for respondent.
For the reasons stated the alternative writ is dismissed.